 UNI TED STATES POSTAl SERVICEUnited States Postal Service and Barbara Y. Frost.Case 5-CA-11972(P)February 12, 1982DECISION AND ORDERBY MENIBFI RS FANNING, JENKINS, ANt)ZIMMN IRMANOn July 22, 1981, Administrative Law JudgeMelvin J. Welles issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a cross-exception and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United StatesPostal Service, Washington, D.C., its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.MEMBER JENKINS, dissenting in part:I join the majority in finding that Respondentviolated Section 8(a)(1) of the Act by requiringBarbara Frost to participate in an investigatory in-terview that she reasonably believed might result indisciplinary action and by failing to honor her re-quest to have a union representative present. How-ever, for the reasons stated in my dissent in KraftFoods, Inc., 251 NLRB 598, 599 (1980), I wouldgrant her a full make-whole remedy since an un-lawful interview has occurred and she has been dis-ciplined for conduct which was the subject of theunlawful interview.i Respondent has excepted to certain credibility findings made hb theAdministrative Law Judge II is the HBoard's established policyr not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Product,s.Inc., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings.260 NLRB No. 30APPENDIXNoTric To EMPI OYEF:SPOSTED) BY ORDER OF I HENATIONAl. LABOR RFI.ATIONS BOARDAn Agency of the United States GovernmentWE Wit.L. NOT require any employee to takepart in an investigatory interview where theemployee has reasonable grounds to believethat the matter to be discussed may result indisciplinary action and where we have ig-nored, denied, or refused any request by theemployee to have union representation.WE WIL_. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.UNITI I) STATES POSTAl SERVICEDECISIONSTATEMENT OF THE CASEMEI. VIN J. WEII.I.S, Administrative Law Judge: Thiscase was heard in Washington, D.C., on September 15,1980, based on a charge filed February 26, 1980, and acomplaint issued on April 10, 1980, and amended June 2,1980. The complaint alleges that Respondent violatedSection 8(a)(1) of the Act by failing to permit the Charg-ing Party, Barbara Y. Frost, to have a union representa-tive present during an interview where she could reason-ably believe that disciplinary action would be involvedand by suspending the Charging Party as a result of theinterview.Upon the entire record in the case, including my ob-servation of the witnesses and my consideration of thebriefs, I make the following:FINDINGS OF FACTI. TH HBUSINESS OF THE EMPIOYER AND THI LABORORGANIZATION INVOLVI DThe Respondent, United States Postal Service, is an in-dependent establishment of the Government of theUnited States, which provides postal service throughoutthe United States. The Board derives its jurisdiction overRespondent in this matter from section 1209 of the PostalReorganization Act. I find that it is an employer engagedin commerce within the meaning of Section 2(2), (6) and(7) of the Act. Respondent admits, and I find, that theAmerican Postal Workers Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.221 DECISIONS OF NATIONAL LABOR RELAT IONS BOARDII. THIE Al I.EGi) UNFAIR lABOR PRACTIICISA. The ContentionsThe complaint alleges that Respondent refused em-ployee Barbara Frost's request to have a union shop ste-ward present at an interview that she reasonably be-lieved would lead to discipline, thereafter suspendedFrost for 7 days, and thereby violated Section 8(a)(1) ofthe Act. Respondent claims that Frost waived her rightto a shop steward's presence, that, in any event, the "in-terview" was in fact an extension of a discussion on thework floor, and was not one likely to lead to disciplinaryaction. Respondent also contends that the Board shouldstay its hand because Frost had filed a grievance whichhad already been processed through the third step of Re-spondent's grievance procedure, citing the Board's DuboManufacturing Corporation case, 142 NLRB 431 (1963).Finally, Respondent contends that in the circumstancesof this case, even if it should be found that Frost's rightswere violated, Respondent should not be ordered to payany backpay to Frost.B. The FactsWith one critical exception, the underlying facts arenot in serious dispute. On February 4, 1980, Frost wasassigned to work on a particular machine (a letter sorter)at the postal facility. She came to the machine carrying alarge container of water. Foreman Patrick McCoy toldher she could not place the container on the machine.Frost replied that she needed to drink seven or eightglasses of water a day for medical reasons. Acting Gen-eral Foreman Robert Scott then joined the discussion,apparently at McCoy's behest, with Foreman Robinsonappearing during its course. Scott affirmed that Frostcould not have the water on the machine. Scott then saidhe was going to get the tour director. Frost said, "If youare going to get all these people, then I'll need a shopsteward." Scott, according to Frost, did not reply. Hethen left and returned with Mail Processing DirectorArthur Butler and another supervisor named Kirkman.The group proceeded toward the tour superintendent'soffice. On the way there, Frost said to Butler, "If I'mgoing to the Tour Director's office, you know, I need ashop steward." He replied, according to Frost, that he"didn't know anything."Butler, who on that day was the highest ranking offi-cial on the scene, testified that he was walking past theLSM operation and noticed Frost and Scott in conversa-tion. After ascertaining from Scott the nature of theproblem, and that Scott had told Frost to go to the toursuperintendent's office, Frost said that she wanted a shopsteward-that she was not going to the tour superinten-dent's office without a shop steward. Butler "then in-structed Mr. Scott to get her a shop steward, and ad-vised Ms. Frost at the same time that bringing food orbeverages or any extraneous matter on the workroomfloor was a violation of Postal Rules of Conduct." Butlerthen left the scene, and was not a witness to any of theother events of that day.Donald Sink, the "Tour Superintendent" that day, metwith Scott and Frost at the tour director's office. Frostagain asked for a shop steward but Sink said she did notneed a shop steward, after Scott asked whether heshould get one. Sink asked Frost what the problem was.She said she had no problem, just a "misunderstanding,"and explained the situation as she had earlier on thefloor. After some further discussion between Frost andSink, he asked her if she were going back to work. Shereplied no, that she was going home. He said he couldnot approve any leave. Frost left, signing out on emer-gency annual leave. On her way out, Frost spoke to aMs. Dawkins, telling her what had occurred. Dawkinsthen contacted Roosevelt Odom, executive vice presi-dent of the Union. Odom then spoke with Sink andScott, with nothing said of any significance or material-ity here.Subsequently, on March 21, 1980, Frost received a 7-day suspension for "failure to follow instructions." Priorto the suspension, reports had been written by both Scottand McCoy concerning the February 21 incident. Withthe ultimate concurrence of both Sink and McCoy, thesuspension took place as noted.On March 31, 1980, the Union filed a grievance onFrost's behalf. It was denied on September 8, 1980, atthe third step. There is a sharp conflict between Frost'sand Sink's versions of what occurred on February 21when Frost and Scott came to the tour superintendent'soffice. Sink testified that when Frost entered the office"she was murmuring something. I don't know exactlywhat she was saying." When he "started to instruct-inform Ms. Frost, I should say, that Mr. Scott had ad-vised me of the situation on the floor, and I reallycouldn't get even complete sentences out before shewould break in. In one instance she broke in and said, Iwant a shop steward." Sink replied, "That's fine. You sitdown. We will get a shop steward." Frost then said, ac-cording to Sink, that she was not waiting for anybody.Sink's testimony continues by describing his further con-versation with Frost, including asking her a number ofquestions concerning the incident.Scott, the only other person present at the office withFrost and Sink, testified that Frost first "said somethingabout getting a shop steward" as they were walkingdown the aisle going toward the tour superintendent'soffice, and that he told her he would get her a stewardlater. Scott added that when Butler and Kirkman walkedby, Frost "blurted out something to Mr. Butler about ashop steward. He asked me-I think he asked me if Iwas going to get her a shop steward, and I said I wouldget her a shop steward later." Scott also testified thatFrost "might have said something about a shop steward.I can't remember exactly," in the course of the meetingwith him and Sink. Although specifically asked, Scottdid not recall Sink saying anything about a shop steward,nor did he recall if Sink said she did not need a shop ste-ward.DiscussionDespite the differing version of exactly what tookplace on February 21, two facts are abundantly clear.Frost did ask for a shop steward at each step along thepath from her work station to the tour superintendent's222 UNITED STATES POSTAL SERVICEoffice, and of each management official involved.Second, she never did get a shop steward. Withoutregard then, to the difference between Frost's and Sink'stestimony set forth above, and considering the length oftime between her initial request for a shop steward andher ultimate leaving the tour superintendent's office, herright to a steward had already fully "matured." CompareRoadway Express. Inc., 246 NLRB 1127 (1979). Butlerhad told Scott to get a shop steward, and no reason ap-pears why at least, at that point, Frost's request couldnot have been honored. Butler, having instructed Scottto get Frost a shop steward, emphasizes the failure toprovide one, rather than a failure on Frost's part to waitfor one, and that, at least in Butler's view, the situationcalled for a shop steward's presence when so requestedby Frost.Indeed, the failure of Scott to corroborate Sink's testi-mony suggests that Frost's version of what occurred isthe more credible one. It seems unlikely that Frost, afterinsisting upon and requesting a union steward time andagain, would suddenly decide she no longer wanted one.Even if she had, perhaps, lost patience, and decided toleave, she had already, as shown above, been denied herright to have the steward present, as a factual matter.That the right existed as a legal matter is also apparenton the facts of this case. Respondent, as noted earlier,claims that management was merely moving "shop talk"from the working floor to the office, and was therefore"clearly within its rights in ordering her to report to theTour Superintendent's office." I agree that Respondent,in all the circumstances, clearly had a right to directFrost to the office. This is not to say, however, that theemployee's right to have a union representative disap-pears. Roadway Express, Inc.. supra, and compareChrysler Corporation, 241 NLRB 1050 (1979).Scott testified that he asked Frost to report to the toursuperintendent's office so that "maybe he could reasonwith her; or, if not, take whatever action he felt neces-sary." Frost had received a 30-day suspension in 1978and, most significantly, none of the management person-nel involved ever informed her that the meeting wouldhave an adverse effect upon her, that it was not for disci-plinary purposes. Although I conclude below that thesuspension received by Frost was not a result of the in-terview, this does not mean that she did not or could notreasonably have feared that discipline might result.Respondent's contention that this case should be de-ferred under Dubo, supra, is without merit. As stated bythe Board in Youngstown Sheet and Tube Company, 235NLRB 572, 575 (1978), "[T]he matter has not been sub-mitted to arbitration and there is no particular reason tothink that it would be." Here, as in Youngstown, theCharging Party's decision to file charges with the Boardindicates a choice of ". ..this forum, rather than the ar-bitral process, for ultimate resolution of [the] dispute."The present charge was, indeed, filed more than a monthbefore the grievance was filed. I conclude, therefore,I Butler's testimony that if Frost "wanted to have a slteard present atthe meeting belween she and management it was quite all right wuilh meand they should get it," in no way militates against the foregoing conclu-sion.that deferral to the arbitral process is neither necessarynor warranted here.I find, however, that Respondent has met the burdenof showing that the decision to discipline Frost was notbased on any information obtained at the interview. KraftFoods. Inc., 251 NLRB 598 (1980). Even though the sus-pension did not occur until after the interview, no newfacts were elicited or developed therein. The GeneralCounsel asserts in his brief that Sink testified that herelied on the interview in approving the recommendationfor discipline made by Scott and McCoy. Sink testifiedthat he made his recommendation "on a review of thestatements from Mr. McCoy and Mr. Scott." The fol-lowing colloquy then took place between counsel for theGeneral Counsel and Sink:Q ....I wonder if you could explain in somedetail what your recommendation was based on.A. On a review of the statements from Mr.McCoy and Mr. Scott.Q. You attached no weight to the interview thatwas held in your office with Ms. Frost?A. Not other than she was uncooperative, andthere was no statement in there-there would nor-mally be a statement from the employee as towhy--no.Q. At least to the extent she was uncooperative,you did take that into account. Isn't that correct?A. I am going to have to think about it. (Witnesspauses.) No, I don't believe so.Q. You don't believe you took it into account atall?A. No.Q. So you reached your decision entirely on thebasis of the written reports that were written byMr. McCoy and Mr. Scott?A. Yes, I did.I am satisfied that Sink was honestly attempting togive his motivation for accepting the recommendation.In his remark "not other than she was uncooperative," Ibelieve he was referring to the fact that she advanced noreason beyond what was already quite evident from theprevious floor discussions. But the fact that her failure toexculpate herself with some acceptable reason occurredat the interview does not mean that the discipline in anyway resulted therefrom. Accordingly, I shall not recom-mend any make-whole remedy herein.CONCI.USION OF LAWRespondent, by requiring an employee to take part inan investigatory interview where the employee had rea-sonable grounds to believe that the matter to be dis-cussed might result in her being the subject of disciplin-ary action and by failing to honor her request to have aunion representative present, has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(I) and Section 2(6) and (7) of the Act.223 DECISIONS OF NATIONAL LABOR RE ATIONS BO()ARDTHE REMI-DYI shall recommend that Respondent cease and desistfrom its unfair labor practices and take certain affirma-tive action designed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2The Respondent, United States Postal Service, Wash-ington, D.C., its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Requiring employees to take part in an investiga-tory interview where the employee has reasonablegrounds to believe that the matter to be discussed mayresult in disciplinary action and where Respondent hasignored, denied, or refused the employee's request tohave union representation.InI the event no exceptions are filed as proxided by Sec 1012 46 oi theRules and Regulations of the National I.abor Relations Board, the fintl-ings, conclusions. and recommenlded Order herein shall. as provided inSec. 102.48 of the Rules and Regualtion,l hbe adopted by the loard andbecome its findings. colclusilns iand O(rdcl and all obJeionis theretlshall he deemed wsaised fior all purposes(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at Respondent's postal facility in Washington,D.C., copies of the attached notice marked "Appendix.":'Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.:' In the vcenit hal this Order is crifrrred by a Judgment iof a UnitedStates Court of Appeals, Ihe Hwords in the noutice reading "Posted by()rder (of the Natilonal I habor Relatiorns Blloard" sh;ll reatd Posted I'ursu-a.nl to a Jludgnlent of the IUnited States Court of Appeals Enfoirc ing ani()rder of the National. L abhor Relations Board224